Citation Nr: 1400273	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  97-13 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cervical spine disorder, including as secondary to a service-connected low back disability.

(The issue of entitlement to a rating higher than 40 percent for the low back disability, namely, for lumbosacral myofascial syndrome with traumatic arthritis and herniated nucleus pulposus, is being addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty (AD) from July 1968 to July 1970.  He later served on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the Puerto Rico National Guard and Florida Army National Guard from January 1979 to November 1992.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this claim in December 2004, February 2009, and most recently in January 2013 for further development.

The additional issue of entitlement to special monthly compensation (SMC) for loss of use of the right lower extremity has been raised by the record, specifically, in the October 2013 brief submitted by the Veteran's representative.  But as the Agency of Original Jurisdiction (AOJ), the RO has not had opportunity to consider this additional claim, so the Board does not have jurisdiction over it at the moment and, therefore, is referring it to the RO for appropriate development and consideration.


FINDINGS OF FACT

1.  The Veteran's cervical spine degenerative joint disease (i.e., cervical arthritis) preexisted his service, was not permanently exacerbated by his service, and was not caused and is not being permanently worsened by a service-connected disability, including especially his low back disability.

2.  He does however also have cervical myofascial pain syndrome that is the result of his service.


CONCLUSIONS OF LAW

1.  The cervical spine degenerative joint disease was not incurred in or aggravated by his active military service, may not be presumed to have been, and is not proximately due to, the result of, or aggravated by a service-connected disability, in particular his low back disability.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.310 (2013).

2.  But his cervical myofascial pain syndrome is the result of disease or injury incurred or aggravated in service.  38 U.S.C.A. §§ 101, 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.6, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran was provided the required notice and information in various letters dated from December 2003 through March 2009.  Although these letters were not provided to him prior to the initial adjudication of his claim, owing to the fact that his claim initially was adjudicated even before the VCAA came to exist, his claim was readjudicated in supplemental statements of the case (SSOCs) promulgated after notice was provided, and therefore there is no prejudice to him because he has still been given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  He has not alleged any notice deficiency during the processing and adjudication of his claim, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Consider also that the Board is at least partly granting his claim, that is, to the extent he has cervical myofascial pain syndrome, though not also the cervical arthritis.  So any notice defect as concerning this granted impairment certainly is nonprejudicial, so harmless error.  38 C.F.R. § 20.1102.

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  To this end, his service treatment records (STRs), service personnel records (SPRs), and identified post-service VA and private treatment records have been obtained and associated with his claims file for consideration.  He was also provided VA examinations that, collectively, contain a description of the history of the disability at issue, document and consider the relevant medical facts and principles, and provide opinions regarding the nature and etiology of his claimed cervical spine condition.  VA's duty to assist with respect to obtaining relevant records and an examination therefore has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing entitlement to service connection on a direct-incurrence basis generally requires having competent and credible evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).


Active military service includes not only AD but also qualifying ACDUTRA with regards to a disability due to disease or injury, and INACDUTRA for a disability from injury (though not also disease).  38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6.

Moreover, service connection is available for a condition preexisting service, provided it was aggravated during service beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  This notwithstanding, the presumption of aggravation of a pre-existing condition does not apply to periods of ACDUTRA or INACDUTRA; there equally is no presumption of service connection or soundness for these types of service, only instead for AD.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  See also Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).

Turning now to the pertinent facts.  The record clearly reflects and the Veteran does not contest that there was an original 1973 neck injury in which he fractured one or more vertebrae while diving into shallow water, from which he did however apparently recover, albeit with some residual pain and discomfort, and which was wholly unrelated to any period of AD or otherwise qualifying military service, whether on ACDUTRA or INACDUTRA.  His averred theory of entitlement to VA benefits, instead, is that his duties in the reserves, particularly in the Florida National Guard during 1991 and 1992, substantially and materially aggravated his pre-existing neck or cervical condition.  Specifically, he argues that his duties and responsibilities during that service included lifting heavy objects, which significantly worsened his neck or cervical condition.  Records concerning his service show he applied for leave in March 1992 to obtain treatment for a neck injury.  Contemporaneously dated treatment records from April 1992, so the following month, show findings of severe cervical spine osteoarthritis with a history of previous fracture.

A June 1992 treatment record noted the cervical spine degenerative joint disease (arthritis) "certainly may have been aggravated/caused by improper lifting."  An April 2009 statement from the Veteran's private physician indicated it was "maybe possible" to relate the cervical degenerative changes to military service.  The equivocal language of this latter opinion is insufficient to serve as the basis of service connection.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. at 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a plausible claim).  The probative value of these opinions is also limited because no supporting explanation or rationale was given to support the conclusions reached, and this is where most of the probative value of an opinion is derived.  See, e.g., 
Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

In contrast, the Veteran underwent a VA compensation examination in March 2010.  The examiner reviewed the claims file, obtained a history from him, and conducted an objective clinical examination.  Based on the findings, he concluded the Veteran's cervical spine degenerative changes, spinal canal stenosis, and decreased vertebral height were less likely than not a result of his service.  This determination was based on evidence in the file of a documented history of cervical fracture in 1973, prior to service, which according to this examiner typically leaves degenerative sequela as seen on the Veteran's imaging studies.  In March 2013, this same VA examiner added there was no evidence of cervical deterioration that could correlate with aggravation of the pre-existing condition.  The only findings were degenerative changes that were the posttraumatic sequela of the event.  These, he explained, were part of the natural expected process, not an aggravation.

Because that VA examiner's opinion is more definitive in its language and provides a more detailed explanation for the underlying conclusion, the Board finds it to be more probative in evaluating the issue of aggravation of the pre-existing cervical spine disability. 


This does not end the analysis of the Veteran's claim, however.

The Board also has considered the Veteran's lay statements in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise indicating he is capable of rendering a competent medical opinion.  Although lay persons are nonetheless competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the question of whether a pre-existing cervical spine condition or injury was aggravated during the Veteran's service beyond its normal progression, falls outside the realm or purview of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Veteran also argues that his cervical spine degenerative joint disease is secondary to his service-connected lumbar spine condition.  Service connection is warranted in this instance for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  A finding of secondary service connection requires competent medical evidence to connect or associated the asserted secondary disability with the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Here, though, after a VA examination in July 2005, the examiner determined the Veteran's cervical spine degenerative disease was unrelated to his lumbosacral spine disability.  This determination was based on a review of the claims file, which showed the initial cervical spine injury in 1973 after the diving accident mentioned, unrelated to a lumbosacral spine injury.  There also were no complaints or problems related to the cervical spine at the time of the occurrence or onset of the lumbosacral spine injury.  The Veteran's complaints of cervical spine pain during the 1990's were unrelated to his lumbosacral spine injury.


The July 2005 opinion is the only competent medical nexus opinion addressing the relationship, or lack thereof, between the Veteran's cervical spine degenerative changes and his service-connected lumbosacral spine condition.  And as already explained, the Veteran is incompetent to establish such a relationship or correlation, himself.  Therefore, service connection for cervical spine degenerative joint disease on a secondary basis is not warranted.

But in addition to degenerative joint disease, again, meaning arthritis, the March 2010 VA examiner also diagnosed myofascial pain syndrome, which he said was at least as likely as not related to the Veteran's service.  This condition, the examiner explained, was caused by repetitive mechanical stress and an overload of the muscles.  Working conditions in service as described by the Veteran, including lifting heavy warehouse inventory, could be the etiologic onset of this condition.

In March 2013, that examiner clarified that myofascial pain syndrome was pathophysiologically unrelated to the cervical fracture prior to service.  But given that the inception of the condition was coincident with the Veteran's occupational activities in service while working in the warehouse, it was related to his service.  Consequently, service connection must be granted for the cervical myofascial pain syndrome, though denied for the cervical spine degenerative joint disease.


ORDER

Service connection for cervical myofascial pain syndrome is granted.

Whereas service connection for cervical spine degenerative joint disease is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


